Citation Nr: 0832938	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to service connection for spinal stenosis, 
claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for 
tinnitus and assigned a 10 percent rating, effective March 
21, 2005; granted service connection for bilateral hearing 
loss and assigned a noncompensable rating, effective March 
21, 2005; and denied service connection for spinal stenosis, 
claimed as a low back condition.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran's hearing acuity is no worse than a Level II 
in the right ear, and no worse than a Level I in the left 
ear.

3.  The most probative evidence of record indicates that the 
veteran's current spinal stenosis is not causally related to 
a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86 (2007).

3.  Spinal stenosis, claimed as a low back condition, was not 
incurred in or aggravated by active service.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The Board, notes, however, that the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008). 

A VCAA letter dated May 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

With regard to the veteran's claims for an initial rating, 
the Court has recently held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond a mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that the May 2005 letter 
advised the veteran of the evidence needed to substantiate a 
claim for higher rating.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence he 
should provide and what evidence should be provided by VA.  
The veteran was further advised to inform the RO if there was 
any other evidence or information that he believed pertained 
to his claims.  This letter also contained notice as to the 
effective date element of his claim.  Thereafter, the 
veteran's initial rating claims were subsequently 
readjudicated by the RO in an September 2005 rating decision, 
a November 2005 Statement of the Case (SOC) and a December 
2005 Supplemental Statement of the Case (SSOC).  Thus, the 
Board finds any error with respect to the timeliness of this 
notice to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Since the Board has concluded that the 
preponderance of the evidence is against the veterans claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service and service treatment records, private 
physician treatment records, VAMC treatment records, and a 
report of a VA audiological evaluation conducted in September 
2005.   Additionally, the claims file contains the veteran's 
statements in support of his claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided a VA examination for his bilateral 
hearing loss and tinnitus in September 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  This VA examination report is thorough 
and consistent with contemporaneous VA treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As to the issue of obtaining a VA medical examination or 
opinion with regard to the veteran's claim of service 
connection for spinal stenosis, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on the claim.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, VA must provide a VA medical 
examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Here, as will be discussed in greater detail below, there is 
no credible evidence of a continuity of symptomatology 
between the symptoms the veteran currently experiences and 
any symptoms present in service, and no competent evidence 
otherwise suggesting a relationship to service.  Therefore, 
an examination is not warranted under the criteria set forth 
in McLendon.  See also Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case concerning the veteran's claims for an evaluation 
in excess of 10 percent for tinnitus, and a compensable 
rating for bilateral hearing loss, because the veteran timely 
appealed the ratings initially assigned for the service-
connected disabilities within one year of the notice of the 
establishment of service connection for them, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when one or both of his disabilities may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

1). Entitlement to an evaluation in excess of 10 percent for 
tinnitus

The veteran's tinnitus disorder has been assigned a 10 
percent rating, effective March 21, 2005.  He now seeks a 
higher rating.

In this case, the veteran's service-connected tinnitus has 
been assigned a rating of 10 percent, the maximum allowable 
schedular rating for tinnitus by law.  38 C.F.R. §4.87, 
Diagnostic Code 6260.

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The veteran filed his 
claim for an initial rating after this change.  Thus, there 
is no basis for assigning separate disability ratings for 
each ear.
  
The Board has considered the potential application of  38 
C.F.R. § 3.321(b)(1) for exceptional cases where the regular 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
current evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in frequent periods of 
hospitalization or marked interference with employment, or 
that it otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Therefore, the veteran's request for an 
initial increase rating in excess of 10 percent for tinnitus 
is not warranted.

2.) Entitlement to a compensable rating for bilateral hearing 
loss.

The veteran's bilateral hearing loss disability has been 
assigned a noncompensable rating, effective March 21, 2005.  
He now seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method.

A September 2005 VA audiological evaluation report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
30/25
45
60
60
LEFT
35
35/35
40
60
60

Speech recognition ability was 88 percent for the right ear, 
and 92 percent for the left ear.  The average decibel loss 
for the right ear was noted by the examiner to be 50, and the 
average decibel loss for the left ear was noted to be 51.  
This examination results in the assignment of a hearing 
acuity of Level II in the right ear, and a hearing acuity of 
Level I in the left ear.  These results warrant a 
noncompensable rating under 38 C.F.R. § 4.85.

Again, the Board has considered the potential application of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no evidence that the veteran's bilateral hearing 
loss has resulted in frequent periods of hospitalization or 
marked interference with employment, or that it otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  

It is undisputed that service-connected disability can have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that an extraschedular rating is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Therefore, as the September 2005 VA audiological evaluation 
results indicate a hearing acuity of Level II in the right 
ear and Level I in the left ear, a compensable rating cannot 
be assigned for this disability.

3.) Entitlement to service connection for spinal stenosis, 
claimed as a low back condition.

The veteran is requesting service connection for spinal 
stenosis, claimed as a low back condition.

A review of the veteran's service treatment records indicates 
that during his August
1966 enlistment examination, the veteran's back, including 
the spine and other musculoskeletal regions, was found to be 
normal.  (See service treatment record, August 1966.)  In 
December 1967, the veteran reported having muscle spasms in 
his lower back while doing some heavy lifting, and said he 
could not stand for very long.  (See service treatment 
record, December 1967; January 1968.)  He sought medical 
treatment and was given a heating pad and an analgesic balm, 
and told not to lift anything.  (See service treatment 
record, December 1967.)  In January 1968, he was again 
treated for complains of muscle spasms in his lower back 
after performing heavy lifting.  (See service treatment 
record, January 1968.)  Again, he was given a heating pad and 
analgesic balm, and told not to engage in lifting, pushing or 
pulling for five days.  Id.  The record indicates that the 
veteran continued to complain of low back problems, and 
received treatment in February and March 1968.  By late 
March, he was receiving physical therapy for his low back 
pain, and was treated with an ice massage and flexion 
exercises.  (See service treatment record, March - April, 
1968.)  However, by April 5th, therapy was discontinued 
because of the veteran's lack of attendance.  Id.  

In September 1969, the veteran underwent a service separation 
examination, which indicated normal findings and did not 
indicate any back problems.  (See Report of Medical 
Examination, September 1969.)  On his "Report of Medical 
History" form, completed the same day, the veteran 
specifically indicated that he had no back trouble of any 
kind.  (See Report of Medical History, September 1969.)  
There is no indication that the veteran sought any medical 
treatment for his back in the years immediately following his 
service separation. 

In May 1976, during an enlistment examination for the Army 
National Guard, on the "Report of Medical History," the 
veteran checked the "no" box regarding the question of 
whether he had any "recurrent back pain."  (See Report of 
Medical History, May 1976.)  The veteran's separation 
examination report for his National Guard duty is not in the 
claims file.

In August 1977, the veteran injured his back while lifting 
some wet laundry at work.  (See Topeka State Hospital record, 
August 1978.)  X-rays revealed normal findings; the diagnosis 
was low back strain.  Id.  In January 1978, he underwent a 
myelogram, which established a diagnosis of chronic low back 
strain.  (See Independent Medical Examination (IME), March 
2003.)  However, surgery was not recommended.  Id.  In May 
1978, he received a 5 percent permanent impairment rating 
from workers compensation for his August 1977 back injury. 
(See IME, March 2003; Records from Orthopedic Clinic of 
Topeka, December 1980; Topeka State Hospital Record, May 
1978.)  In January 2001, the veteran sustained another work-
related injury when he was swinging a 16-lb. sledge hammer 
and reported pain shooting from his neck to his low back area 
and down his right leg.  Id.  An MRI revealed a mild 
degenerative disc bulging at L4-5 with attendant moderate 
facet hypertrophy at that level, but without canal or 
foraminal stenosis.  Id.  In March 2001, the veteran 
underwent right facet joint injections at the L4-5 and L5-S1 
levels.  Id.  In April 2001, an electromyogram showed that 
his lower extremities were within normal limits.  Id.
     
In April 2003, in support of his claim for service 
connection, the veteran submitted a report of an independent 
medical examination by a private physician, Dr. Theodore 
Sandow, Jr.  Dr. Sandow reviewed the veteran's past medical 
records and noted that he had sustained back injuries at work 
in August 1977, and January 2001.  (See IME, March 2003.)  He 
also indicated that the veteran had been involved in a motor 
vehicle accident in May 2002, but stated that the veteran 
said he did not sustain a back injury in the accident.  Id.  
Following a physical examination, Dr. Sandow diagnosed 
chronic lumbosacral strain superimposed upon degenerative 
joint disease and degenerative disc disease.  Id.  He also 
provided an opinion as to the cause of the veteran's low back 
disorder:  "The occupational injury of January 9, 2001, 
while working for BRB contractors caused, or was a 
substantial contributing factor to cause, the low back and 
right leg pain necessitating evaluation and treatment."  Id.  

The record indicates that the veteran next received medical 
treatment for his back in September 2004, when he underwent 
an MRI of the lumbar spine. (See VAMC report, September 
2004.)  The results revealed severe spinal stenosis at the 
L4-L5 level, severe bilateral hypertrophic facet disease and 
bilateral foramina narrowing at L4-L5, and diffuse disc bulge 
at L5-S1.  Id.  In December 2004, he began participation in 
the VAMC musculoskeletal therapeutic exercise and lap 
bicycling program.  (See VAMC report, January 2005.)  During 
treatment at the VAMC in April 2005, the veteran reported 
that he had experienced low back pain for the past ten years, 
and had been diagnosed with spinal stenosis three years 
earlier.  (See VAMC report, April 2005.)  

After a complete review of the claims file, the Board 
concludes that the preponderance of the evidence of record 
does not support the veteran's contention that his spinal 
stenosis was a result of service.  

As an initial matter, the Board acknowledges that the veteran 
did injure his lower back during service, and received 
medical treatment.  However, his separation examination in 
September 1969 revealed normal findings, and the veteran 
specifically reported that he had no back trouble of any 
kind.  (See Report of Medical Examination; Report of Medical 
History, September 1969.)  After having last received medical 
treatment for his back injury in March 1967, there is no 
record that the veteran received any further treatment for 
his back during service, or in the years immediately 
following service.  In May 1976, during his enlistment 
examination for the Army National Guard, the veteran 
specifically indicated that he had no recurrent back pain, 
and no bone, joint or other deformity.  (See Report of 
Medical History, May 1976.)

The Board also notes that following his Army National Guard 
duty, the veteran had a work-related back injury in August 
1977, and a second work-related back injury in January 2001.  
There is no indication in any of the veteran's post-service 
medical treatment records related to these injuries that the 
veteran ever reported any history of back problems since 
service, or that he ever reported having sustained in-service 
back injury to any of his practitioners. 

Finally, the Board makes reference to the veteran's March 
2003 independent medical evaluation performed by Dr. Sandow.   
It is noted that while Dr. Sandow provided a thorough history 
of the veteran's post-service back injuries, including his 
two work-related injuries, he did not mention the veteran's 
in-service back injury.  Although it is possible that Dr. 
Sandow did not have access to the veteran's service treatment 
records at the time of his evaluation, there is no indication 
anywhere in his report that the veteran advised him that he 
had sustained an in-service low back injury in 1967.  (See 
IME, March 2003.)  In fact, Dr. Sandow opined that the 
veteran's January 2001 occupational injury was "caused, or 
was a substantial contributing factor to cause, the low back 
and right leg pain necessitating evaluation and treatment."  
Id.  Additionally, if Dr. Sandow was aware of the veteran's 
in-service low back injury, he did not relate it to the 
veteran's current disability.

In any event, the veteran's statements, as well as those of 
his representative, in support of his claim for service 
connection for spinal stenosis are construed as alleging a 
continuity of low back pain since active service.  In this 
regard, the Board notes that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his current pain and other low back 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, based on the absence of documented complaints or 
treatment for the veteran's low back problems for several 
years following military separation; the veteran's denial of 
any recurrent low back pain during his Army National Guard 
enlistment examination; and the fact that the veteran did not 
report his in-service low back injury to any of his post-
service medical providers during the course of receiving 
medical treatment following specific work-related injuries, 
the Board finds the veteran's current assertions of a 
continuity of symptomatology since service to not be 
credible.  The Board believes the descriptions of the 
veteran's injury offered during the course of receiving 
actual medical treatment, to be much more credible than 
recent statements offered by the veteran while pursuing a 
claim for benefits, particularly since the lay history 
reported by the veteran during the course of his most recent 
treatment is supported by the medical opinion by Dr. Sandow, 
who found that the cause of his current low back disability 
was his January 2001 work injury.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the claim for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for tinnitus is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for spinal stenosis, 
claimed as a low back condition, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


